Citation Nr: 0709141	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  03-24 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
stress reaction of the left knee.

2.  Entitlement to a compensable rating for service-connected 
stress reaction of the right knee. 

3.  Entitlement to service connection for a back disorder, 
claimed as secondary to service-connected bilateral knee 
stress reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to 
February 1986.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 decision by the RO in Little 
Rock, Arkansas, which in pertinent part, denied entitlement 
to service connection for a back disorder, claimed as 
secondary to service-connected bilateral knee stress 
reaction; confirmed and continued a noncompensable rating for 
service-connected stress reaction of the left knee; and 
confirmed and continued a noncompensable rating for service- 
connected stress reaction of the right knee.

The veteran testified at a hearing held before the 
undersigned at the RO in May 2005.  The transcript is of 
record.

The issues of entitlement to service connection for 
depression and to a total rating based on individual 
unemployability have previously been referred to the RO for 
initial adjudication, but there is no indication that 
additional development was undertaken.  These issues are 
again referred to the agency of original jurisdiction (AOJ) 
for appropriate action.

In an April 2005 decision, the RO denied entitlement to 
service connection for degenerative joint disease of the 
knees.  In statements received at the RO in May 2005, and at 
the Board in August 2005, the veteran submitted what she 
labeled as a notice of disagreement, but also wrote that she 
did not intend to claim service connection for degenerative 
joint disease of the knees.  This issue is, thus, not before 
the Board.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.200 (2006); see also 38 C.F.R. § 20.201 (2006) (a notice 
of disagreement must express disagreement with a specific 
determination of the AOJ, and express a desire for Board 
review).

In an August 2005 decision, the Board remanded the issues of 
entitlement to a compensable rating for service-connected 
stress reaction of the left knee, entitlement to a 
compensable rating for service-connected stress reaction of 
the right knee and entitlement to service connection for a 
back disorder for further development.  


FINDINGS OF FACT

1.  The veteran has range of motion in the left knee from 
zero to 85 degrees and reports of pain without evidence of 
instability or increased limitation due to pain, fatigue, 
incoordination, weakness, or pain. 

2.  The veteran has range of motion in the right knee from 
zero to 139 degrees and reports of pain without evidence of 
instability or increased limitation due to pain, fatigue, 
incoordination, weakness, or pain.

3.  A back disorder was first demonstrated many years after 
service, and is not the result of a disease or injury in 
service, and is unrelated to a service connected disease or 
injury.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent for a 
left knee disorder have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Codes 5003, 
5260, 5261 (2006).

2.  The criteria for an initial rating of 10 percent for a 
right knee disorder have been met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 4.7, 4.71a, Codes 5003, 5260, 5261.

3.  The veteran's low back disability was neither incurred in 
nor aggravated by military service, nor may it be presumed to 
have been incurred therein, nor is it secondary to any 
service- connected disability.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002 & Supp 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2006); 71 Fed. Reg. 52744-52747 
(Sept. 7, 2007) (to be codified at 38 C.F.R. § 3.310).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letter dated September 2005, the AOJ informed the 
veteran of the medical and other evidence needed to 
substantiate her claims for service connection and increased 
ratings, what medical or other evidence she was responsible 
for obtaining, and what evidence VA would undertake to 
obtain.  The letter also informed the veteran that she was to 
provide VA information describing additional information or 
the information itself.  This notice served to tell her to 
submit relevant records in her possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal for a compensable rating for her 
service-connected stress reaction of the left and right 
knees, the veteran has established service connection, thus 
the first three elements of Dingess notice are satisfied.  
However, the veteran did not receive notice about the 
evidence needed to establish a rating or notice regarding an 
effective date until a June 2006 letter.  While the Board is 
granting an increased rating, the effective date will be 
formally set when the RO issues a rating action implementing 
the Board's decision.  She is, therefore, not prejudiced by 
the delayed notice on these elements.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

In the present appeal for service connection for a back 
disorder, claimed as secondary to service-connected bilateral 
knee stress reaction the first three elements of Dingess 
notice are satisfied in the September 2005 letter.  However, 
the veteran again did not receive notice about the evidence 
needed to establish a rating or notice regarding an effective 
date until the June 2006 letter.  Since the claim is being 
denied, no rating is being given and no effective date is 
being set.  She, therefore is again, not prejudiced by the 
absence of notice on these elements.  Id.

There was a timing deficiency with the September 2005 letter, 
because it was provided after the initial evaluation of 
February 2002.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  The timing deficiency was remedied by the 
readjudication of the claim after the notice was provided.  
Id.

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate her 
claims and of what evidence she is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating her claim.

Per the August 2005 remand instructions, VA has obtained the 
veteran's records from the VAMC in Memphis, Tennessee 
documenting the veteran's treatment for knee or back 
disorders since March 2005 to the present, and records from 
the Social Security Administration pertinent to her 1997 
award of benefits as well as the medical records relied upon 
concerning that claim.  VA has also taken the necessary steps 
to obtain records of the veteran's treatment by Dr. Giles, 
Dr. Cooper and Dr. Gupta; from her private orthopedic doctor 
in Jonesboro; Arkansas, and her private physical therapist. 

Additionally, the veteran underwent VA examinations in 
January 2002 and April 2003.  Per the Board remand, the 
veteran also underwent a comprehensive VA examination in July 
2006.

There is no reasonable possibility that further assistance 
would aid in substantiating the claims.  U.S.C.A. 
§5103A(a)(2) (West 2002).

I.  Entitlement to a compensable rating for stress reaction 
of the knees

Applicable law and regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).   

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The medical 
as well as industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

In a May 1986 rating decision, VA assigned a noncompensable 
evaluation for the right and left knee under 38 C.F.R. § 
4.71a, Diagnostic Codes 5099-5019.  Diagnostic Code 5099 
represents an unlisted disability requiring rating by analogy 
to one of the disorders listed under 38 C.F.R. § 4.71a. See 
38 C.F.R. § 4.27 (2006).  Bursitis is rated on limitation of 
motion of affected parts, as degenerative arthritis. 
Diagnostic Code 5019.

The veteran underwent a VA examination of her knees in 
January 2002.  The veteran reported working until 1994 when 
she stopped due to low pack pain.  

The veteran stated that her left knee was painful all the 
time.  She stated that her right knee would pop and produce 
enough pain that it created instability.  On examination, 
both knees showed a range of motion from zero to 140 degrees.  
Full flexion was painful on the right knee in the 
retropatellar area.  The left knee showed retropatellar 
grating and the extreme of flexion created pain along the 
anteromedial joint line just medial to the patella.  The 
diagnosis was patellofemoral pain syndrome on the right and 
left and very early grade chondromalacia patella.

The examiner stated that the veteran had functional 
limitation of motion due to pain in her knees.  However, he 
stated that the veteran left her employment because of her 
back and not her knees.  The examiner concluded that the 
veteran had mild functional loss and limitation, but these 
limitations were due to the early grade chondromalacia 
patella.

X-rays of the veteran's knees in April 2003 were interpreted 
as normal.

Also in April of 2003, the veteran underwent a VA examination 
for her knees.  On examination, the range of motion of both 
of her knees was zero for extension and 150 for flexion.  The 
examiner noted that the veteran had mild crepitance a little 
worse on the left knee than the right knee.  The veteran was 
stable to varus valgus testing and to Lachman's testing.  She 
had negative McMurray testing in terms of locking, though her 
verbal gyrations were quite apparent through an entire range 
of motion with global responses to minor movements.

In July 2006, the veteran underwent a VA examination for her 
knee disabilities.  She reported not using any braces but she 
had used a cane for the past 20 years.  She has had no 
episodes of dislocation or recurrent sublaxation or lateral 
instability.  The veteran reported that she was unable to do 
any activity that involved her climbing stairs.  She was 
currently unemployed.  She reported having no episodes of 
physician ordered bed rest in the past 12 months for her 
bilateral knee condition.

The examiner stated that the veteran did not have recurrent 
sublaxation or sublaxation or lateral instability 
attributable to her service connected knee disabilities.  She 
also did not have frequent episodes of locking, pain or 
effusions in the joint due to her service connected 
disabilities.

On physical examination of the right knee, the veteran had 
zero to 139 degrees of flexion with palpable patellofemoral 
crepitus noted in the terminal 30 degrees of flexion.  The 
veteran had a negative McMurray's test and a stable Lachman's 
examination with less than one-quarter inch of excursion and 
a strong end point.  There was no evidence of fixed anklyosis 
of either the right or the left knee. 

Examination of the left knee showed no objective evidence of 
painful motion, edema, effusion, weakness, tenderness or 
guarding of movement.  She had a range of motion from zero to 
85 degrees actively and zero to 115 degrees passively.  She 
did have pain with a terminal 85 degrees to 115 degrees of 
motion passively.  There was no medial or lateral joint line 
tenderness noted and she had a negative McMurray's test.  
There was no evidence of effusion.

X-rays views of the right knee showed mild lateral 
patellofemoral arthritis, but were otherwise unremarkable for 
boney destructive lesions, sublaxations or abnormalities.  X-
rays of the left knee showed lateral facet patellofemoral 
arthritis but were also negative for boney sublaxation, 
abnormality or destructive lesion.

The diagnosis was left and right patellofemoral joint 
arthritis.  The examiner stated that the veteran's symptoms 
were best described as slight to moderate in nature.  She did 
not have frequent episodes of locking, pain or effusion in 
the joint due to her service connected condition in either 
knee.  

The examiner concluded that the veteran did have pain with 
range of motion testing of her bilateral knees and it was 
conceivable that pain could further limit function as 
described.  However, the examiner stated that it was not 
feasible to express any of this in terms of additional 
limitation of motion as these matters could not be determined 
with any degree of medical certainty.

Analysis

As noted above, the veteran's disability is rated by analogy 
to bursitis, which in turn, is rated under Diagnostic Code 
5003.  Under that code degenerative arthritis established by 
X-ray findings is rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate Diagnostic Codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined and not added, under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2006). 

Limitation of extension of the knee to 45 degrees is 
evaluated as 50 percent disabling.  Limitation of extension 
to 30 degrees receives a 40 percent evaluation.  20 degrees 
of extension is evaluated as 30 percent disabling.  
Limitation of extension to 15 degrees merits a 20 percent 
evaluation.  Limitation of extension to 10 degrees is 
evaluated as 10 percent disabling.  Limitation of extension 
to five degrees is evaluated as zero percent disabling.  38 
C.F.R. § 4.71a, Code 5261.

Flexion that is limited to 15 degrees is evaluated as 30 
percent disabling.  Limitation of flexion to 30 degrees 
merits a 20 percent evaluation.  Limitation of flexion to 45 
degrees warrants a 10 percent evaluation.  Limitation of 
flexion to 60 degrees is evaluated as zero percent disabling.  
38 C.F.R. § 4.71a, Code 5260.

The normal range of motion of the knee is 140 degrees of 
flexion and zero degrees of extension.  38 C.F.R. § 4.71a, 
Plate II.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2006), pertaining to functional impairment.

The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination. Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  

Therefore, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59 pertaining to additional functional disability due to 
pain, weakness, fatigability, incoordination, and flare ups 
are also for consideration.  See also DeLuca v. Brown, 8 Vet. 
App. at 206.

VA's general counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The general counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).  

More recently, the general counsel held that separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Because the veteran's right knee and left knee disorders are 
not shown to include ankylosis, recurrent subluxation or 
lateral instability, dislocation of the semilunar cartilage 
with frequent episodes of locking, pain, and effusion into 
the joint, symptomatic removal of semilunar cartilage, or 
impairment of the tibia and fibula, or genu recurvatum, 
consideration of increased evaluations under the Diagnostic 
Codes pertaining to these disabilities is not warranted. 38 
C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 
5262, 5263.

The Board notes that the July 2006 VA examination did include 
X-ray findings of right and left patellofemoral arthritis; 
however, service connection has been denied for arthritis, 
and the symptoms of that disability cannot be used to rate 
the service connected conditions.  38 C.F.R. § 4.14 (2006).

Examinations have revealed some noncompensable limitation of 
flexion in both knees.  This limitation does not meet the 
criteria for a compensable rating under Diagnostic Code 5261, 
but if the noncompensable limitation is attributable to the 
service connected knee disability, a 10 percent rating would 
be warranted under Diagnostic Code 5219.  While the most 
recent examiner assessed only the non-service connected 
arthritis, he also opined that the service connected knee 
condition caused mild to moderate disability.

Resolving reasonable doubt in favor of the veteran, and 
taking into account the DeLuca factors of pain, a 10 percent 
rating is warranted under DC 5219 for stress reaction for 
both the left knee and right knee.  38 C.F.R. §§ 4.40, 4.45, 
4.59 (2006).  

Regarding an evaluation in excess of a 10 percent disability 
rating, even when considering the additional limitation of 
motion caused by fatigue, weakness and flare-ups, neither the 
actual range of motion nor the functional limitation warrants 
a compensable evaluation for flexion under DC 5260 or for 
extension under DC 5261.  The veteran has not been shown to 
have limitation of flexion to 45 degrees or extension limited 
to 10 degrees even when considering flare-ups in either knee.  
As such, the preponderance of the evidence is against the 
claim for a compensable evaluation based upon flexion or an 
evaluation in excess of 10 percent under extension for the 
right or left knee.

The VA examiner reported no pain or functional factors on 
extension of the knees.  Absent evidence of limitation of 
extension due to the service connected disabilities, separate 
ratings are not warranted on that basis.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service-
connected left and right knee disorders have resulted in 
frequent periods of hospitalization.  The veteran has not 
been recently hospitalized.  She is not currently employed; 
therefore, marked interference with current employment has 
not been shown.  The criteria for referral for consideration 
of an extraschedular rating are not met.

II.  Entitlement to service connection for a back disorder.

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Chronic diseases, such as degenerative arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year subsequent to 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113: 38 
C.F.R. §§ 3.307, 3.309.  

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

When a disease or injury for which service connection has not 
been granted is aggravated by a service-connected condition, 
the veteran shall be compensated for the disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
VA has amended the provisions of 38 C.F.R. § 3.310(a), to 
incorporate the holding in Allen.  71 Fed. Reg. 52744-52747 
(Sept. 7, 2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, supra.

Factual Background

The veteran's service medical records did not contain any 
complaints or diagnoses related to back pain.

In August 1996, the veteran's private doctor stated that a 
review of an MRI of the lumbar spine showed no definite 
herniations.  The diagnosis was low back pain secondary to 
deconditioning.

In December 1996, the veteran presented to St. Bernards 
Regional Medical Center with complaints of low back pain.  
She reported that she had initially hurt herself in January 
1996 when she fell at work and had later hurt herself after 
doing splits.  The diagnosis was lumbar disc herniation and 
SI joint dysfunction.

A CT of the veteran's lumbar spine in March 1997 revealed 
lateral herniated nucleus pulposus (HNP) and minimal 
posterior central broad based disc bulging.

In an August 199 treatment note, Dr. Edward Cooper stated 
that he had been treating the veteran for her degenerative 
disc disease.  He noted that the veteran had been having 
problems with her back and low back since 1996.

An X-ray of the lumbar spine in May 2000 demonstrated 
evidence of degenerative disc changes at the L3-L4 level with 
mild degenerative changes.

In February 2001, the veteran underwent discograms of the 
left L3-4, L4-5 and L5-S1.

In May 2002, the veteran presented to the Neurological 
Surgery Associates with complaints of a history of difficulty 
since falling in 1996.  She primarily had back, hip and 
bilateral leg pain.  The diagnosis was multi-level, chronic 
degenerative disc disease.

On VA knee examination in January 2002, the veteran reported 
working until 1994 when she had stopped due to low pack pain.  
She also reported concerns that her knee difficulty was 
causing her back symptoms.  The examiner noted that the 
veteran's service medical records did not show treatment for 
back in service.

In April 2003, the veteran again underwent a VA examination.  
The examiner concluded that the veteran's back condition 
would be classified as very mild degenerative joint disease 
consistent with age without neurological or real functional 
impairment.  The examiner did not think that her back 
condition was related or caused by her service-connected 
impairment of her lower extremities.

In July 2006, the veteran underwent a VA examination.  The 
examiner noted that the veteran had reported a history of 
back problems as she has had EMG's in the past for further 
evaluation.

Analysis

The record indisputably documents a current low back 
disability consisting of degenerative disc and joint disease.  
Thus, the first element for service connection is 
established.

The veteran does not contend, nor does the evidence show, 
that a current low back disability was directly incurred in 
service.

The veteran also does not contend that service connection is 
warranted on a presumptive basis.  Although there is current 
degenerative joint disease, this disease was first shown many 
years after service.  Because a low back disability was not 
identified in service or for many years after service, the 
weight of the evidence is against presumptive service 
connection.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.303(b), 3.307, 3.309.

The veteran does contend that service connection is warranted 
on a secondary basis.  A secondary service connection claim 
requires medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

At her May 2005 hearing, the veteran stated that her treating 
doctors had attributed her low back condition to her 
bilateral knee condition.  Lay reports of what a doctor said, 
do not constitute competent evidence.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  The veteran was advised at the hearing 
to obtain statements from the doctors who had reportedly 
provided these opinions, but no such evidence has been 
received.  VA has obtained all the records for which she 
submitted releases, but these records do not disclose an 
opinion linking the back and knee disabilities.  

The record contains no evidence from a competent medical 
professional that there is a relationship between her back 
condition and her service-connected bilateral knee condition.

The only evidence that there is a relationship between the 
current back disabilities and the service connected right 
knee disability consists of the veteran's contentions.  The 
veteran, however, is a lay person.  Lay persons are not 
competent to express opinions as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The record contains no other evidence that his current low 
back disability was caused or permanently aggravated by the 
service connected right knee disability.  Therefore, the 
evidence is also against service connection on a secondary 
basis.  38 C.F.R. § 3.310; 71 Fed. Reg. 52744-52747.  

As such, the weight of the competent evidence is against the 
claim.  Reasonable doubt does not arise and the appeal is 
denied.  38 U.S.C.A. § 5107(b).





							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an increased, 10 percent, disability rating 
for service-connected stress reaction of the left knee is 
granted.

Entitlement to an increased, 10 percent, disability rating 
for service-connected stress reaction of the right knee is 
granted. 

Entitlement to service connection for a back disorder, 
claimed as secondary to service-connected bilateral knee 
stress reaction is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


